Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19         PageID.11953    Page 1 of 20



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                       Case No. 95-cr-50061

                      Plaintiff,                Hon. BERNARD A. FRIEDMAN
                                                United States District Judge
v.

DION ERIC SAVAGE,

                      Defendant.


          GOVERNMENT’S RESPONSE TO DEFENDANT’S “MOTION
            PURSUANT TO FED. R. CIV. PROC. 54(b) . . .” [R. 983]


          Savage is a highly litigious federal prisoner who has already been sanctioned

by both this Court and the Sixth Circuit for his abusive litigation. Since his

conviction in 1997 for operating a continuing criminal enterprise, Savage has

amassed a small mountain of post-conviction motions, successive § 2255 petitions,

and appeals, many of which were repetitive. The present motion is simply more of

the same, repeating arguments that were already denied by the Court in 2011. For

this reason and the additional reasons stated herein, Savage’s motion should be

denied.

     I.      BACKGROUND

          Following a month-long jury trial, Savage was convicted in July 1997 of

engaging in a continuing criminal enterprise (CCE) in violation of 21 U.S.C. § 848,
                                         1
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19       PageID.11954     Page 2 of 20



conspiracy to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846,

and felon in possession of firearms in violation of 18 U.S.C. § 922(g). United

States v. Simpson, 191 F.3d 454 (6th Cir. 1999). Savage was sentenced to life

imprisonment for the CCE conviction and a concurrent 10-year term of

imprisonment for the firearm conviction, while his sentencing on the conspiracy

conviction was held in abeyance. Id. On direct appeal, the Sixth Circuit, inter alia,

upheld Savage’s CCE conviction and set aside his conspiracy conviction as a lesser

included offense of the CCE conviction. Id.

      While Savage’s direct appeal was pending, he moved for a new trial in May

1998 based, inter alia, on purported new evidence. (R. 364). The Court denied the

motion for a new trial on February 16, 2001, finding that there was an

“overwhelming quantity of evidence” against Savage, and that the proffered new

evidence would not probably result in an acquittal. (R. 441, at 4). The Court denied

Savage’s motion for reconsideration, and Savage appealed on May 3, 2001. (R.

462; R. 470).

      On September 29, 2000, Savage moved to vacate his sentence under 28

U.S.C. § 2255, and on December 29, 2000, he filed a motion to supplement that

petition. (R. 427; R. 431). On March 7, 2001, the Court vacated Savage’s

conviction for felon in possession of firearms, denied his motion to supplement his

§ 2255 motion as futile, denied his challenges to his CCE conviction, and denied
                                          2
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11955     Page 3 of 20



his motions in all other respects. (R. 443). On March 8, 2001, the Court entered a

judgment ordering that Savage’s firearms charge be vacated and denying him any

further relief. (R. 444; R. 445). Savage sought a certificate of appealability on

March 27, 2001, which was granted as to the question of whether the U.S.

Supreme Court’s decision in Richardson v. United States, 526 U.S. 813 (1999),

rendered his CCE conviction invalid. (R. 448; R. 452).

      The Sixth Circuit consolidated Savage’s appeals from the denial of his

motion for a new trial and the denial in part of his § 2255 motion, and it affirmed

the Court’s orders in an opinion issued on December 11, 2001. Savage v. United

States, 25 Fed. App’x 280 (6th Cir. 2001). The Sixth Circuit held, inter alia, that

Savage’s CCE conviction remained valid after Richardson, and the failure to give

jury unanimity instructions on his CCE conviction was no more than harmless

error. Id. at 282-83. Savage’s petition for certiorari to the U.S. Supreme Court was

denied on May 28, 2002. (R. 557). Throughout these proceedings, Savage

repeatedly asserted that the Court’s March 2001 order was a final judgment that

fully adjudicated the claims raised in his § 2255 petition. (See, e.g., R. 447: Not.

Appeal, Mar. 27, 2001 (stating that the Court “issued its final denial” of Savage’s

§ 2255 motion on March 8, 2001); R. 448: Mot. Certificate Appealability, Mar. 27,

2001, at 5; R. 585: Pet. Cert., Mar. 7, 2003, at 19-20; R. 613: Mot. Extraordinary

Relief, May 9, 2003, at 12-13, 19-20).
                                           3
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19          PageID.11956     Page 4 of 20



      During and after the complete adjudication of Savage’s § 2255 petition and

its attendant appeals, he continued to file an avalanche of post-conviction motions

and appeals. In an order issued on February 6, 2006, the Court noted that Savage

had filed at least 57 motions with the Court since his conviction in October 1997,

“many of which are virtually identical.” (R. 727, at 1). It then sanctioned Savage

for his abusive litigation by enjoining him from filing further documents without

leave of the Court. (Id., at 2). The Sixth Circuit upheld the Court’s order on

February 1, 2007, finding that Savage had “a history of frivolous, vexatious, and

repetitive litigation.” (R. 743, at 2). It also held that the Sixth Circuit had already

addressed Savage’s Richardson claim with respect to his indictment, and that

further relitigation of that claim was therefore foreclosed. (Id.). Yet Savage’s

abusive litigation continued unabated, and on March 9, 2010, after having

addressed what was at least Savage’s fifth attempt to pursue a non-meritorious

successive § 2255 motion, the Sixth Circuit warned him that he would face further

sanctions if he continued to file abusive or frivolous motions. (R. 846, at 3).

      Following the Sixth Circuit’s order, Savage changed tactics. On May 7,

2010, Savage filed a motion in the district court under Rule 60(b)(6) of the Federal

Rules of Civil Procedure, arguing that the Court’s March 2001 order adjudicating

his first § 2255 petition failed to address a claim raised in his motion to supplement

his petition. (R. 854). In particular, Savage argued that his motion to supplement
                                            4
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19         PageID.11957    Page 5 of 20



had purportedly included the claim that his “indictment was jurisdictionally

defective for failing to Notice the ‘three essential elements’ of the 848(c) offense”

following the Supreme Court’s decision in Richardson, and that the Court “failed

to rule on this meritorious claim, thus making [his motion] a ‘true 60(b)’ claim,”

instead of a successive § 2255 petition. (Id., at 2). Savage also raised the issue of

the Court’s alleged failure to rule on this claim in yet another successive § 2255

petition filed on August 11, 2010. (R. 857, at 2).

      The Court denied Savage’s Rule 60(b) motion on February 14, 2011, finding

that it “was not made ‘within a reasonable time’” as required by Rule 60, having

been filed “over nine years after the ruling from which he seeks relief.” (R. 867).

The Court also denied Savage’s successive § 2255 petition in a separate order

issued on the same date, finding that “[d]efendant’s proposition that the Court may

now revisit its March 7, 2001 opinion, which was affirmed by the Sixth Circuit, is

unsupported.” (R. 868). Savage sought appellate review of these and other

decisions. (R. 879; R. 880). The Sixth Circuit consolidated his pending appeals and

issued an order denying relief on February 21, 2012. (R. 916). In its decision, the

Sixth Circuit highlighted Savage’s “small mountain of motions and pleadings that

qualified as successive § 2255 motions” and his “long history of abusive

litigation,” and imposed sanctions restricting him from filing any further appeals or

motions before the Sixth Circuit without first obtaining its permission. (Id., at 2).
                                         5
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19         PageID.11958     Page 6 of 20



      But just two weeks after the Sixth Circuit imposed these sanctions on

Savage for his repetitive, abusive litigation, Savage filed yet another successive

§ 2255 petition, in which he sought to aggregate the arguments made in several of

his other post-conviction pleadings, including with respect to Richardson, and

obtain a rehearing on the merits of those claims. (R. 917). The district court

transferred Savage’s motion to the Sixth Circuit, and on October 24, 2012, the

Sixth Circuit denied permission to file a successive § 2255 petition. (R. 922). Since

that time, Savage has continued to file repetitive motions, successive § 2255

petitions, and additional appeals, for which the Sixth Circuit has denied relief.

(See, e.g., R. 926: 6th Cir. Order, Apr. 12, 2013; R. 939: 6th Cir. Order, Aug. 27,

2014; R. 940: 6th Cir. Order, Aug. 27, 2014; R. 980: 6th Cir. Order, Mar. 23,

2017). In total, there have now been approximately 50 post-conviction actions filed

before the Sixth Circuit by Savage.

      The present motion, which purports to be based on Rule 54(b) of the Federal

Rules of Civil Procedure,1 was filed on August 9, 2018. (R. 983). In it, Savage

raised – yet again – the argument that the Court’s March 2001 order allegedly

failed to address his “notice” claim under Richardson, which he purportedly raised


1
  Savage’s motion is entitled “Motion pursuant to Fed.R.Civ.Proc. 54(b) as to a
claim specifically raised in a Fed.R.Civ.P. 15(a)(1) motion as to the indictment
failing to ‘notice the three essestial [sic] elements’ of the ppredicate [sic] offenses
under 21 U.S.C. 848(c), that the court failed to adjudicate.” (R. 983).
                                             6
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19         PageID.11959     Page 7 of 20



in his motion to supplement his first § 2255 petition. (Id.). On August 28, 2018, the

district court transferred Savage’s motion to the Sixth Circuit for certification as an

apparent second or successive § 2255 petition. (R. 984). Savage filed a letter with

the Sixth Circuit on September 7, 2018, stating that his motion was not a

successive § 2255 motion because it was intended solely to request that the

“district court [] rule on a ‘specific issue’” that was purportedly raised in his

“§ 2255/Rule 15(a)(1) proceedings,” and allegedly not resolved by the Court in its

March 2001 order. (6th Cir. No. 18-1982, R. 5). Based on this representation, the

Sixth Circuit issued an order on December 20, 2018, finding that Savage’s motion

did not raise a new “claim,” or “attack[] the court’s previous resolution of a claim

on the merits,” but concerned only “an alleged procedural defect in the district

court proceedings.” (R. 985, at 2-3). The Sixth Circuit then construed Savage’s

motion as, in effect, a motion under Rule 60(b) of the Federal Rules of Civil

Procedure, and remanded the motion for further proceedings. (Id.).

   II.      ARGUMENT

         Despite the exhaustion of Savage’s direct appeals and the appeals of his first

§ 2255 petition, Savage has continued to file a “small mountain” of “frivolous,

vexatious, and repetitive” motions seeking post-conviction relief from the Court

and the Sixth Circuit over the span of two decades. (See, e.g., R. 743: 6th Cir.

Order, Feb. 1, 2007, at 2; R. 916: 6th Cir. Order, Feb. 21, 2012, at 2). Having
                                            7
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19       PageID.11960     Page 8 of 20



failed numerous times to satisfy the threshold requirements to pursue a successive

§ 2255 petition, Savage now seeks to reopen his first § 2255 petition by arguing

that the Court’s March 2001 decision failed to adjudicate one of the issues

purportedly raised in his motion to supplement that petition.

      Savage’s motion should be denied because it is untimely and meritless. First,

Savage’s motion raises arguments for which this Court already denied relief in

February 2011. His motion should therefore be construed as a request for

reconsideration or relief from a judgment that should be denied as untimely.

Second, even if Savage’s motion were not untimely, his motion would fail on the

merits. The Court’s March 2001 decision was a final order denying Savage’s

motion to supplement and fully adjudicating his § 2255 petition, that was further

affirmed by the Sixth Circuit on appeal.

      A. Savage’s Motion Should Be Denied As Untimely

             1. Savage’s Motion Should Be Denied As an Untimely Motion for
                Reconsideration

      As described above, the arguments raised in Savage’s present motion are

substantially the same as the arguments he raised in a prior Rule 60(b) motion filed

more than eight years ago, on May 7, 2010. Specifically, in his May 2010 motion,

Savage claimed that the district court’s March 2001 decision “failed to rule on [his]

meritorious claim” that the “indictment was jurisdictionally defective for failing to

                                           8
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19         PageID.11961     Page 9 of 20



Notice the ‘three essential elements’” for his CCE conviction under the Supreme

Court’s decision in Richardson. (R. 854: Mot. R. 60(b), at 2). He therefore claimed

that his motion was a “true” Rule 60(b) claim and sought a ruling as to the issue

that had purportedly been left unadjudicated. (Id.). The district court denied

Savage’s May 2010 motion on February 14, 2011, finding that the motion was

untimely because it had been filed “over nine years after the ruling from which he

seeks relief.” (R. 867). The Sixth Circuit consolidated Savage’s appeals of this and

other issues, and denied relief in an order issued on February 21, 2012. (R. 916).

      Consistent with Savage’s history of repetitive and abusive litigation, his

present motion regurgitates the same allegations that he made in May 2010, while

omitting any reference to the Court’s prior decision denying him relief. Just as in

his May 2010 motion, Savage’s present motion: (1) alleges that, in his December

2000 motion to supplement his § 2255 petition, he raised the argument that his

CCE conviction was invalid under the Fifth and Sixth Amendment because the

indictment failed to provide notice of the three predicate offenses underlying his

CCE charge; (2) claims that the Court failed to rule on this argument in its March

2001 opinion; and (3) requests that the Court issue a ruling on the purported

unadjudicated issue. (R. 983, at 2-4). He also posits that, because the Court

allegedly never issued a final decision on his first § 2255 petition, it retains the

“inherent power and discretion to rectify” the judgment. (Id., at 4-5). He therefore
                                          9
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11962    Page 10 of 20



seeks reconsideration of the Court’s March 2001 decision and the correction of a

litany of other alleged errors that have been previously considered and rejected by

the courts over the past two decades.2 (Id., at 4-8).

      Because the Court already issued an order in February 2011 denying the

relief sought in Savage’s present motion, his motion is properly construed as a

motion for reconsideration of the Court’s prior decision. See, e.g., United States v.

Savage, 99 Fed. App’x 583, 584-85 (6th Cir. 2004). Under Local Rule 7.1(h), a

motion for reconsideration “must be filed within 14 days after entry of the

judgment or order.” E.D. Mich. LR 7.1(h)(1). Even construed, in the alternative, as

a motion to alter or amend the Court’s February 2011 order under Federal Rule of

Civil Procedure 59(e), such a motion must be filed within 28 days after the entry of

the judgment complained of, and this time period may not be extended. See Fed. R.

Civ. P. 6(b)(2), 59(e).

      Here, Savage’s motion was filed more than seven years after the entry of the

Court’s February 2011 order, which manifestly exceeds the time limits established




2
 Savage’s September 7, 2018 letter to the Sixth Circuit stated that his motion was
only a request that the “district court rule on a ‘specific issue’” that was raised in
his December 2000 motion to supplement. (6th Cir. No. 18-1982, R. 5). The Sixth
Circuit referenced this representation in its decision remanding the motion to the
Court. (R. 985). Any claims or requests for relief that are inconsistent with this
prior representation should therefore be construed as abandoned.
                                            10
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19       PageID.11963     Page 11 of 20



for motions under either Local Rule 7.1(h) or Rule 59(e). His motion should

therefore be denied as untimely.

             2. Savage’s Motion Should Be Denied As Untimely Under Rule
                60(b)

      A motion for reconsideration that is untimely under Rule 59(e) may be

construed as a motion for relief from judgment under Rule 60(b). See Feathers v.

Chevron U.S.A., Inc., 141 F.3d 264, 268 (6th Cir. 1998). However, even under the

more permissive timing applicable to Rule 60(b) motions, Savage’s motion is still

untimely and must be denied.

      Rule 60(b) sets forth certain specified grounds under which a court may

relieve a party from a final judgment or order. Of note here are subsection

60(b)(1), based on “mistake, inadvertence, surprise, or excusable neglect,” and

subsection 60(b)(6), based on “any other reason that justifies relief.” Fed. R. Civ.

P. 60(b). Relief under Rule 60(b) is “circumscribed by public policy favoring

finality of judgments and termination of litigation.” Tyler v. Anderson, 749 F.3d

499, 509 (6th Cir. 2014).

      Rule 60(c)(1) further provides that “[a] motion under Rule 60(b) must be

made within a reasonable time – and for reasons (1), (2), and (3) no more than a

year after the entry of the judgment or order or the date of the proceeding.” Fed. R.

Civ. P. 60(c)(1). A party who should have sought relief within one year pursuant to

                                         11
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11964    Page 12 of 20



the reasons listed in Rule 60(b)(1) may not instead seek relief under Rule 60(b)(6)

in order to avoid the effect of the one-year limitation. Pioneer Inv. Serv. Co. v.

Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 393 (1993). In addition, Rule 60(b)(6)

relief is “extraordinary and may only be granted in exceptional circumstances,

which rarely occur in the habeas context.” West v. Champion, 363 Fed. App’x 660,

664 (10th Cir. 2010) (internal citations and quotation marks omitted); see also

Hopper v. Euclid Manor Nursing Home, Inc., 867 F.2d 291, 294 (6th Cir. 1989);

Pioneer, 507 U.S. at 393. A party must “articulate a reasonable basis” for the delay

in order for a motion to be considered made “within a reasonable time.” Tyler, 749

F.3d at 510.

      Construing Savage’s motion liberally as a request for relief from the Court’s

more recent February 2011 order, Savage’s motion must be dismissed as untimely.

Savage’s motion was filed more than seven years after the Court’s February 2011

order, and he has made no attempt to provide a justifiable excuse for this delay.

Under these circumstances, his motion was not filed “within a reasonable time”

under Rule 60(c)(1), and must therefore be denied. See, e.g., R. 867: Feb. 14, 2011

Order; Tyler, 749 F.3d at 510; West, 363 Fed. App’x at 664.




                                          12
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11965      Page 13 of 20



      If, in the alternative, Savage’s motion were considered as a fresh request for

relief from the Court’s underlying March 2001 order,3 his motion would be even

more untimely. This Court has already held that Savage’s nine-year delay in

raising the present arguments in May 2010 was not “within a reasonable time”

under Rule 60(b). (R. 867). A delay of more than 17 years is even more untimely,

and his motion should be denied on this ground.

      Where a defendant alleges that the court has failed to rule on a claim raised

in his habeas petition, such a motion falls under Rule 60(b)(1) and its one-year

limitation, particularly if the defendant bears at least part of the blame for the

delay.4 See Tyler, 749 F.3d at 509; Pioneer, 507 U.S. at 393. Here, Savage was


3
  In its remand order, the Sixth Circuit effectively construed Savage’s motion as a
Rule 60(b) motion seeking relief from the Court’s March 2001 order. (R. 985, at 2-
3). Savage’s motion also appears to seek reconsideration directly of the Court’s
March 2001 order. (R. 983, at 8).
4
  Savage styled his present motion as a request for relief under Federal Rule of
Civil Procedure 54(b), which allows for entry in certain cases of a final judgment
that does not dispose of all claims regarding all parties in a case. R. 983; Fed. R.
Civ. P. 54. However, the Court’s March 2001 decision denying Savage’s motion to
supplement was a final order disposing of the motion, and Savage must therefore
pursue any allegations of purported error under Rule 60(b), which governs relief
from a final judgment or order. Fed. R. Civ. P. 60(b); see also R. 985: 6th Cir.
Order, at 3; Tyler, 749 F.3d at 509. This conclusion is consistent, moreover, with
Savage’s own prior characterization of his arguments as a “true” Rule 60(b)
motion. (R. 854: Mot. R. 60(b), at 2). In addition, the final nature of the Court’s
March 2001 order has been confirmed by the Sixth Circuit on appeal. In its
December 11, 2001 opinion affirming the Court’s § 2255 opinion, the Sixth Circuit
noted that the Court “vacated Savage’s firearm conviction on March 9, 2001, but
denied his § 2255 motion in all other respects.” Savage, 25 Fed. App’x at 282
                                           13
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11966    Page 14 of 20



entirely to blame for the delay in bringing his present motion. Once the Court

issued its order in March 2001 denying Savage’s motion to supplement his § 2255

petition, Savage had all of the facts necessary to seek immediate relief on the

ground that the Court purportedly had erred by failing to address a claim therein.

He failed to do so, however, and has provided no excuse for his delay.

Accordingly, the one-year limitation period set forth in Rule 60(c)(1) for motions

under Rule 60(b)(1) applies, and Savage’s motion is untimely.

      Even if the Court were to allow Savage’s present motion to be considered

under the catch-all provision of Rule 60(b)(6) – despite the applicability of Rule

60(b)(1) and the lack of any exceptional or extraordinary circumstances in this case

– his motion would still be untimely because it was not filed “within a reasonable

time,” and he has not “articulate[d] a reasonable basis for delay.” Fed. R. Civ. P.

60(c)(1); Tyler, 749 F.3d at 510.

      During the past two decades, Savage has filed dozens of motions and

petitions seeking relief on numerous grounds, which amply demonstrate the

opportunities that were available for him to raise the Court’s alleged error at an



(emphasis added). Inasmuch as the Sixth Circuit’s finding of a final, appealable
order was a predicate to its exercise of jurisdiction over the appeal, it constitutes
part of the law of the case and should dispose of Savage’s new argument – raised
more than 17 years later – that no such final order was issued. See, e.g., Moses v.
Bus. Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991).
                                           14
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19          PageID.11967     Page 15 of 20



earlier time. However, rather than pursuing his present argument, Savage spent

more than nine years arguing the opposite: that the Court’s March 2001 decision

had fully adjudicated his § 2255 petition and was a final, appealable order from

which he could seek appellate relief. It was only after Savage’s varied appeals and

other motions failed that he sought to argue that his first § 2255 petition had not

been finally adjudicated and that he should thus be given yet another opportunity to

relitigate his claims. Such strategic, iterative, and repetitive litigation is precisely

the type of harm that Rule 60(b)’s limitations were intended to avert. See Tyler,

749 F.3d at 509.

      Thus, whether the present motion is construed as a motion for relief from the

Court’s February 2011 order or from the underlying March 2001 order, Savage’s

motion is untimely and should be dismissed.

      B. Even If Savage’s Motion Were Considered Timely, His Motion
         Should Be Denied on the Merits

      Even if his motion were timely, Savage’s motion would still fail because he

has not made the necessary showing of error for a motion to reconsider and his

Richardson claim has already been denied by the courts.

      First, as stated above, the government construes Savage’s motion as a

motion for reconsideration of the Court’s February 2011 decision, which denied

his May 2010 motion that made the same arguments and sought the same relief.

                                            15
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11968     Page 16 of 20



Under Local Rule 7.1(h), to obtain relief in a motion for reconsideration, “[t]he

movant must not only demonstrate a palpable defect by which the Court and the

parties . . . have been misled but also show that correcting the defect will result in a

different disposition of the case.” E.D. Mich. LR 7.1(h)(3). A “palpable defect” is

one that is “obvious, clear, unmistakable, manifest or plain.” Witzke v. Hiller, 972

F. Supp. 426, 427 (E.D. Mich. 1997). The Local Rule also provides that the Court

should deny motions for reconsideration that “merely present the same issues ruled

upon by the Court, either expressly or by reasonable implication.” E.D. Mich. LR

7.1(h)(3). Under Rule 59(e), to prevail in a motion for relief from judgment, “there

must be (1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice.” Betts v.

Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009).

      Here, Savage’s motion has not met the standard required for a motion for

reconsideration. Far from asserting a “palpable defect” in the Court’s February

2011 decision that would alter the outcome of the case under Local Rule 7.1(h),

Savage’s motion avoids referring to the Court’s prior decision in any way. His

motion thus fails to offer any reason why the Court should revisit his allegations

another six years after they were first denied as untimely, or why the Court should

reverse its February 2011 order denying Savage relief. Instead, Savage’s motion

recycles the same arguments that he made in his May 2010 motion, as if he were
                                       16
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19       PageID.11969     Page 17 of 20



advancing them for the first time. His motion offers a textbook example of a

duplicative motion for reconsideration that “merely present[s] the same issues

ruled upon by the Court.” E.D. Mich. LR 7.1(h)(3). Similarly, Savage’s motion

reveals no change in circumstances since the Court’s February 2011 decision that

would satisfy the standard for relief under Rule 59(e). His motion should therefore

be denied, whether pursuant to Local Rule 7.1(h) or Rule 59(e).

      Second, even if the Court were to reconsider its February 2011 decision and

reach the merits of Savage’s allegations regarding the purported failure of the

Court to address a claim in its March 2001 decision, Savage’s motion should still

be denied. As an initial matter, it is doubtful that Savage even raised his current

“notice” claim in a cognizable manner in his motion to supplement. Savage’s

motion to supplement focused on alleged deficiencies in his indictment regarding

drug quantity and predicate offenses within the framework of Apprendi v. New

Jersey, 530 U.S. 466 (2000),5 an argument which the district court explicitly

addressed in its order denying the motion to supplement. (R. 443, at 2-3). Savage’s

motion to supplement appears to mention the word “notice” only once, within a


5
  E.g., R. 431: Mot. Suppl., at 2 (“What is of monumental importance, and tied to
the Apprendi issues are questions of jurisdiction and retroactivity.”), 3 (“The issue
of jurisdiction under the theory of Apprendi can be brought at anytime.”), 3 (“If an
element of the offense [drug quantity and three predicates] are not charged in the
indictment, it would be difficult for the jury to make a finding by special verdict
under the principles of Apprendi . . . .”).
                                            17
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19        PageID.11970     Page 18 of 20



parenthetical for a case cited in a discussion of the concerns raised by Apprendi.

(See R. 431, at 7). A district court does not err by addressing a party’s claim in

accordance with the manner in which it was characterized in the pleadings, even if

the party later alleges that its claim was actually a different one. See, e.g., Hourani

v. United States, 239 Fed. App’x 195, 198 (6th Cir. 2007). While the allegations in

a pro se defendant’s habeas pleadings may be construed more liberally, such

leniency “is not boundless.” Porter v. Genovese, 676 Fed. App’x 428, 440 (6th Cir.

2017). A pro se defendant must still be held to the arguments that he expressly

makes, and a court will not be required to rewrite them in order to construe other

claims. Id.

      Even if Savage were found to have raised his current “notice” claim in a

cognizable fashion in his motion to supplement, however, his present motion

would still fail and he would not be entitled to the relief he seeks. Savage’s

Richardson arguments have been raised before the Sixth Circuit numerous times

over the course of his extensive and repetitive litigation, and the Sixth Circuit has

rejected his claims for relief on that basis. See, e.g., Savage, 25 Fed. App’x at 282-

83; R. 743: 6th Cir. Order, Feb. 1, 2007, at 2-3 (finding that the Sixth Circuit “had

already denied [Savage’s] Richardson claim” in its decision on his first § 2255




                                          18
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19       PageID.11971     Page 19 of 20



petition, and thus “relitigation of that claim was foreclosed”). Savage has presented

no grounds in his present motion that would warrant revisiting these decisions.6

    III.   CONCLUSION

       For the reasons stated above, Savage’s latest salvo in his long history of

repetitive and abusive post-conviction litigation is untimely and without merit.

Accordingly, his motion should be denied.



                                              Respectfully Submitted,

                                              MATTHEW SCHNEIDER
                                              United States Attorney

Dated: April 19, 2019

                                              s/ANN NEE
                                              ANN NEE (P81487)
                                              Assistant United States Attorney
                                              600 Church St.
                                              Flint, Michigan 48502
                                              Phone: (810) 766-5177
                                              Email: ann.nee@usdoj.gov




6
  Savage’s purported “notice” argument was raised for the first time in his motion
to supplement his petition, which was denied, rather than in his initial § 2255
petition. Thus, any finding of error or failure to adjudicate a claim would affect
only the Court’s denial of the motion to supplement and the one purportedly
unadjudicated issue therein; Savage would not be entitled to reopen and relitigate
the merits of his first § 2255 petition in its entirety, as he claims in his present
motion. See Tyler, 749 F.3d at 509.
                                            19
Case 4:95-cr-50061-BAF ECF No. 999 filed 04/19/19     PageID.11972     Page 20 of 20




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 19, 2019, the foregoing document was

electronically filed by an employee of the United States Attorney=s Office with the

Clerk of the Court using the ECF system and said document was forwarded to

Dion Eric Savage via U.S. First Class Mail to:


Dion Eric Savage
Pris No: 19734-039
Pekin Federal Correctional Institution
Inmate Mail/Parcels
PO Box 5000
Pekin, IL 61555

                                             s/Ann Nee
                                             Assistant United States Attorney
